DETAILED ACTION

This office action is in response to the claims filed 12/15/2020.  Claims 1-8 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the massage ball assembly including both a clasp and a suction cup as recited in claim 8 (claim 8 recites a suction cup and claim 7, from which claim 8 depends from, recites a clasp) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaSala (2010/0062915).
Regarding claim 1, LaSala in figs 1-7 discloses a portable massage ball assembly for being suspended from a support thereby facilitating a user to press their body thereagainst for the purposes of massage, said assembly comprising: clasp being closable around a support (clip (112) comprises a spring loaded hook and as shown in fig 2, includes a clasp bring closable around a hook-shaped support) (para [0036])) wherein said clasp (112) is configured to be attached to a seat in a vehicle (clip (112) may be coupled to loop (106) to attach the device to a car seat or an airline seat) (para [0039]); a retractor (202, 204) (top, bottom tension mechanism) being coupled to said clasp (112) (via cable (114)) (para [0044]); a cable (108, 114) being integrated into said retractor (202, 204) (para [0044]), said cable (108, 114) being drawable outwardly from said retractor (202, 204) (cable (108, 114) attached to top tension unit (202) and bottom tension unit (204), respectively); and a ball (502, 504) (top, bottom housing may have a spherical outer surface) being coupled to said cable (108, 114) (fig 7, para [0047]) wherein said ball (502, 504) is configured to be positioned between the seat in the vehicle and a user thereby facilitating the user to massage their back with said ball (502, 504) (upon securing the device to an object, a user may then position their body against the device to provide a pressure point of force against an injured muscle or connective tissue (para [0039]).
Regarding claim 4, LaSala discloses in figs 5-6 said retractor (202) includes a spool (604) (top spool) being rotatably positioned therein, said spool (604) being rotatable in a first direction, said spool (604) being biased to rotate in a second direction (retractor (202) includes a top spring (602) to provide tension in the cable (114)) (para [0044]), said retractor (202, 204) having an outer wall (102, 104) (top, bottom casing may enclose retractors (202, 204)) (para [0044]), said outer wall (102, 104) being coupled to a bottom end of said clasp (112) (via cable), said outer wall (102, 104) having an opening extending into an interior of said retractor (202, 204) (see fig 7).
Regarding claim 5, LaSala discloses said cable (114) is wrapped around said spool (604) (tension unit (202) may be a spring-loaded coil (para [0044]), and as shown in fig 6, the cable (114) is wrapped around the spool (604)), said cable (114) extending outwardly through said opening in said outer wall (102) (see fig 7), said spool (604) rotating in said first direction when said cable (114) is drawn outwardly from said retractor (202, 204), said cable (114) having a distal end with respect to said retractor (202) (see fig 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaSala as applied to claim 1 above, and further in view of Shrader et al (5,117,539).
Regarding claim 2, LaSala discloses a clasp.
LaSala does not disclose said clasp includes a curved member and a jaw being pivotally integrated into said curved member, said jaw being positionable in a closed position such that said curved member and said jaw form a closed loop, said jaw being positionable in an open position having said jaw angling away from said curved member thereby facilitating said curved member to be positioned around the support, said jaw being biased into said closed position.
However, Shrader in figs 1-5 teaches a clasp including a curved member (11) (hook end) and a jaw being (21) (mating end) pivotally integrated into said curved member (11), said jaw (21) being positionable in a closed position such that said curved member (11) and said jaw (21) form a closed loop (fig 1, col 2, ln 38-56), said jaw (21) being positionable in an open position having said jaw angling (21) away from said curved member thereby facilitating said curved member (11) to be positioned around the support (fig 4, col 3, ln 28-33), said jaw (21) being biased into said closed position (via coiled spring (30)) (col 3, ln 17-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the clasp of LaSala with a clasp including a curved member and a jaw being pivotally integrated into said curved member, said jaw being positionable in a closed position such that said curved member and said jaw form a closed loop, said jaw being positionable in an open position having said jaw angling away from said curved member thereby facilitating said curved member to be positioned around the support, said jaw being biased into said closed position as taught by Shrader, as it would be a simple substitution of one known clasp mechanism with another in order to provide a clasp which is simple mechanically and which is operable by a simple motion, eliminating the need to pull or pry on any particular parts of the device (Shrader, col 1, ln 32-38).
Regarding claim 3, the modified LaSala’s reference discloses said clasp includes a lever (22) (actuating shoulder) being movably integrated therein wherein said lever (22) is configured to be manipulated by a user, said lever (22) being in mechanical communication with said jaw (21) thereby facilitating said lever (22) to urge said jaw (21) into said open position when said lever (22) is manipulated (col 3, ln 19-33).
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles (2007/0142136) in view of Angell et al (2011/0105968).
Regarding claim 1, Miles discloses a portable massage ball assembly facilitating a user to press their body thereagainst for the purposes of massage (fig 3), said assembly comprising: a clasp (1) being closable around a support (as shown in fig 5, belt clip on device includes a clasp bring closable around a support) (fig 5, para [0024]); a retractor (4) (proximal portion of retractable coil cord)) being coupled to said clasp (1) ; a cable (4) (distal portion of retractable coil cord) being integrated into said retractor (retractable coil cord comprises proximal portion comprising retractor and distal portion comprising the cable), said cable being drawable outwardly from said retractor (fig 1, para [0020]); and a ball (5) (spherical ball) being coupled to said cable (4), wherein said ball (5) is configured to be positioned thereby facilitating the user to massage their back with said ball (5) (fig 3, para [0022])
Miles does not disclose the portable ball assembly for being suspended from a support thereby facilitating a user to press their body thereagainst for the purposes of massage, wherein said clasp is configured to be attached to a seat in a vehicle wherein said ball is configured to be positioned between the seat in the vehicle and a user thereby facilitating the user to massage their back with said ball.
However, Angell teaches a massage ball assembly for being suspended from a support (12) (post of a vehicle headreast) thereby facilitating a user to press their body thereagainst for the purposes of massage (para [0017]), wherein a clasp (28) (attachment device) is configured to be attached to a seat in a vehicle (12) (post of a vehicle headrest) (para [0019]) wherein a ball (50)  is configured to be positioned between the seat in the vehicle and a user thereby facilitating the user to massage their back with said ball (50) (para [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the clasp of Miles configuring the clasp to be attached to a seat in a vehicle wherein said ball is configured to be positioned between the seat in the vehicle and a user thereby facilitating the user to massage their back with said ball as taught by Angell in order to configure the clasp to suspend the balls between the back of the user and a seating surface of a user’s seat back so as to massage the back of the user (Angell, para [0007]).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles and Angell et al as applied to claim 1 above, and further in view of Shrader et al.
Regarding claim 2, modified Miles discloses said clasp (28) includes a curved member (30) (fixed portion) and a jaw (32) (rotatable portion) being pivotally integrated into said curved member (30), said jaw (32) being positionable in a closed position such that said curved member (30) and said jaw (32) form a closed loop, said jaw (32) being positionable in an open position having said jaw (32) angling away from said curved member (30) thereby facilitating said curved member (30) to be positioned around the support (para [0019]).
Modified Miles does not disclose said jaw being biased into said closed position 
However, Shrader in figs 1-5 teaches a clasp including a curved member (11) (hook end) and a jaw being (21) (mating end) pivotally integrated into said curved member (11), said jaw (21) being positionable in a closed position such that said curved member (11) and said jaw (21) form a closed loop (fig 1, col 2, ln 38-56), said jaw (21) being positionable in an open position having said jaw angling (21) away from said curved member thereby facilitating said curved member (11) to be positioned around the support (fig 4, col 3, ln 28-33), said jaw (21) being biased into said closed position (via coiled spring (30)) (col 3, ln 17-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the clasp of modified Miles with a clasp including a curved member and a jaw being pivotally integrated into said curved member, said jaw being positionable in a closed position such that said curved member and said jaw form a closed loop, said jaw being positionable in an open position having said jaw angling away from said curved member thereby facilitating said curved member to be positioned around the support, said jaw being biased into said closed position as taught by Shrader, as it would be a simple substitution of one known clasp mechanism with another in order to provide a clasp which is simple mechanically and which is operable by a simple motion, eliminating the need to pull or pry on any particular parts of the device (Shrader, col 1, ln 32-38).
Regarding claim 3, the modified Miles’s reference discloses said clasp includes a lever (22) (actuating shoulder) being movably integrated therein wherein said lever (22) is configured to be manipulated by a user, said lever (22) being in mechanical communication with said jaw (21) thereby facilitating said lever (22) to urge said jaw (21) into said open position when said lever (22) is manipulated (col 3, ln 19-33).
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles and Angell et al as applied to claim 1 above, and further in view of LaSala et al.
Regarding claim 4, modified Miles discloses a retractor (4) coupled to a bottom end of said clasp (1) (proximal end of retractable coil cord forming retractor coupled to a bottom end of clasp (1) via clip on swivel clip) (Miles, para [0020]).
Modified Miles does not disclose the retractor includes a spool being rotatably positioned therein, said spool being rotatable in a first direction, said spool being biased to rotate in a second direction, said retractor having an outer wall, said outer wall being coupled to a bottom end of said clasp, said outer wall having an opening extending into an interior of said retractor.
However, LaSala teaches a massage device including a retractor (202) (tension mechanism) connected to a cable (114) (cable) and a ball (102, 104) (top, bottom casing form a spherical shape) (para [0034]), and in figs 5-6 discloses said retractor (202) includes a spool (604) (top spool) being rotatably positioned therein, said spool (604) being rotatable in a first direction, said spool (604) being biased to rotate in a second direction (retractor (202) includes a top spring (602) to provide tension in the cable (114)) (para [0044]), said retractor (202) having an outer wall (see fig 2) and said outer wall having an opening extending into an interior of said retractor (202) (see fig 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute retraction mechanism comprising the retractable coil cord of modified Miles with a retraction mechanism comprising a spool being rotatably positioned therein, said spool being rotatable in a first direction, said spool being biased to rotate in a second direction, said retractor having an outer wall, said outer wall being coupled to a bottom end of said clasp, said outer wall having an opening extending into an interior of said retractor as taught by LaSala, as it would be a simple substitution of one known prior art retraction mechanism for another, which is known to allow positioning a massage ball onto a user’s back.  See MPEP 2143(I)(B).
Regarding claim 5, the modified Miles’s reference discloses said cable (114 of LaSala) is wrapped around said spool (604 of LaSala) (tension unit (202 of LaSala) may be a spring-loaded coil (LaSala, para [0044]), and as shown in fig 6, the cable (114 of LaSala) is wrapped around the spool (604 of LaSala)), said cable (114 of LaSala) extending outwardly through said opening in said outer wall (102 of LaSala) (see fig 7), said spool (604 of LaSala) rotating in said first direction when said cable (114 of LaSala) is drawn outwardly from said retractor (202 of LaSala), said cable (114 of LaSala) having a distal end with respect to said retractor (202 of LaSala) (see fig 7 of LaSala).
Regarding claim 6, the modified Miles’s references discloses said ball (5 of Miles) has an outer surface, said outer surface being attached to said distal end of said cable (4 of Miles) (Miles, fig 1, para [0020]), 
Modified Miles does not disclose said ball being comprised of a resiliently compressible material wherein said ball is configured to enhance comfort for the user.
However, Angell teaches a massage ball assembly, wherein the massage ball assembly includes a ball (50) (pliable body) (wherein said ball (50) is comprised of a resiliently compressible material (pliable material such as plastics, natural and synthetic rubbers and elastomers, and rubber impregnated fabrics) (para [0021]) wherein said ball (50) is configured to enhance comfort for the user (ball (50) is configured to massage particular locations on the back of the user (para [0025]), and therefore pliable ball (50) can enhance comfort of the user in order to provide a pliable (as opposed to a hard) surface for a user to press on).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the balls of modified Miles by forming the ball of a resiliently compressible material wherein said ball is configured to enhance comfort for the user as taught by Angell in order to provide a pliable surface for massaging particular locations on the back of the user (Angell, para [0025]).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles in view of Angell et al, Shrader et al, and LaSala.
Regarding claim 7, Miles discloses a portable massage ball assembly facilitating a user to press their body thereagainst for the purposes of massage (fig 3), said assembly comprising: a clasp (1) being closable around a support (as shown in fig 5, belt clip on device includes a clasp bring closable around a support) (fig 5, para [0024]); a retractor (4) (proximal portion of retractable coil cord)) being coupled to said clasp (1), said retractor (4)coupled to a bottom end of said clasp (1) (proximal end of retractable coil cord forming retractor coupled to a bottom end of clasp (1) via clip on swivel clip) (Miles, para [0020]); a cable (4) (distal portion of retractable coil cord) being integrated into said retractor (retractable coil cord comprises proximal portion comprising retractor and distal portion comprising the cable), said cable being drawable outwardly from said retractor (fig 1, para [0020]); and a ball (5) (spherical ball) being coupled to said cable (4), wherein said ball (5) has an outer surface, said outer surface being attached to said distal end of said cable (4) (Miles, fig 1, para [0020]), wherein said ball (5) is configured to be positioned thereby facilitating the user to massage their back with said ball (5) (fig 3, para [0022]).
Miles does not disclose not disclose the portable ball assembly for being suspended from a support thereby facilitating a user to press their body thereagainst for the purposes of massage, wherein said clasp is configured to be attached to a seat in a vehicle wherein said ball is configured to be positioned between the seat in the vehicle and a user thereby facilitating the user to massage their back with said ball, wherein said clasp includes a curved member and a jaw being pivotally integrated into said curved member, said jaw being positionable in a closed position such that said curved member and said jaw form a closed loop, said jaw being positionable in an open position having said jaw angling away from said curved member thereby facilitating said curved member to be positioned around the support.
However, Angell teaches a massage ball assembly for being suspended from a support (12) (post of a vehicle headreast) thereby facilitating a user to press their body thereagainst for the purposes of massage (para [0017]), wherein a clasp (28) (attachment device) is configured to be attached to a seat in a vehicle (12) (post of a vehicle headrest) (para [0019]) wherein a ball (50)  is configured to be positioned between the seat in the vehicle and a user thereby facilitating the user to massage their back with said ball (50) (para [0025]), wherein said clasp (28) includes a curved member (30) (fixed portion) and a jaw (32) (rotatable portion) being pivotally integrated into said curved member (30), said jaw (32) being positionable in a closed position such that said curved member (30) and said jaw (32) form a closed loop, said jaw (32) being positionable in an open position having said jaw (32) angling away from said curved member (30) thereby facilitating said curved member (30) to be positioned around the support (para [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the clasp of Miles configuring the clasp to be attached to a seat in a vehicle wherein said ball is configured to be positioned between the seat in the vehicle and a user thereby facilitating the user to massage their back with said ball, said clasp includes a curved member and a jaw being pivotally integrated into said curved member, said jaw being positionable in a closed position such that said curved member and said jaw form a closed loop, said jaw being positionable in an open position having said jaw angling away from said curved member thereby facilitating said curved member to be positioned around the support, as taught by Angell in order to configure the clasp to suspend the balls between the back of the user and a seating surface of a user’s seat back so as to massage the back of the user (Angell, para [0007]).
The now-modified Miles’s device does not disclose said jaw being biased into said closed position, wherein said clasp includes a lever being movably integrated therein wherein said lever is configured to be manipulated by a user, said lever being in mechanical communication with said jaw thereby facilitating said lever to urge said jaw into said open position when said lever is manipulated. 
However, Shrader in figs 1-5 teaches a clasp including a curved member (11) (hook end) and a jaw being (21) (mating end) pivotally integrated into said curved member (11), said jaw (21) being positionable in a closed position such that said curved member (11) and said jaw (21) form a closed loop (fig 1, col 2, ln 38-56), said jaw (21) being positionable in an open position having said jaw angling (21) away from said curved member thereby facilitating said curved member (11) to be positioned around the support (fig 4, col 3, ln 28-33), said jaw (21) being biased into said closed position (via coiled spring (30)) (col 3, ln 17-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the clasp of modified Miles with a clasp including a curved member and a jaw being pivotally integrated into said curved member, said jaw being positionable in a closed position such that said curved member and said jaw form a closed loop, said jaw being positionable in an open position having said jaw angling away from said curved member thereby facilitating said curved member to be positioned around the support, said jaw being biased into said closed position wherein said lever is configured to be manipulated by a user, said lever being in mechanical communication with said jaw thereby facilitating said lever to urge said jaw into said open position when said lever is manipulated, as taught by Shrader, as it would be a simple substitution of one known clasp mechanism with another in order to provide a clasp which is simple mechanically and which is operable by a simple motion, eliminating the need to pull or pry on any particular parts of the device (Shrader, col 1, ln 32-38).
The now-modified Miles’s device does not disclose the retractor includes a spool being rotatably positioned therein, said spool being rotatable in a first direction, said spool being biased to rotate in a second direction, said retractor having an outer wall, said outer wall being coupled to a bottom end of said clasp, said outer wall having an opening extending into an interior of said retractor; a cable being integrated into said retractor, said cable being drawable outwardly from said retractor, said cable being wrapped around said spool, said cable extending outwardly through said opening in said outer wall, said spool rotating in said first direction when said cable is drawn outwardly from said retractor, 
However, LaSala teaches a massage device including a retractor (202) (tension mechanism) connected to a cable (114) (cable) and a ball (102, 104) (top, bottom casing form a spherical shape) (para [0034]), and in figs 5-6 discloses said retractor (202) includes a spool (604) (top spool) being rotatably positioned therein, said spool (604) being rotatable in a first direction, said spool (604) being biased to rotate in a second direction (retractor (202) includes a top spring (602) to provide tension in the cable (114)) (para [0044]), said retractor (202) having an outer wall (see fig 2) and said outer wall having an opening extending into an interior of said retractor (202) (see fig 7), wherein said cable (114) is wrapped around said spool (604) (tension unit (202) may be a spring-loaded coil (para [0044]), and as shown in fig 6, the cable (114) is wrapped around the spool (604)), said cable (114) extending outwardly through said opening in said outer wall (102) (see fig 7), said spool (604) rotating in said first direction when said cable (114) is drawn outwardly from said retractor (202), said cable (114) having a distal end with respect to said retractor (202) (see fig 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute retraction mechanism comprising the retractable coil cord of modified Miles with a retraction mechanism comprising a spool being rotatably positioned therein, said spool being rotatable in a first direction, said spool being biased to rotate in a second direction, said retractor having an outer wall, said outer wall being coupled to a bottom end of said clasp, said outer wall having an opening extending into an interior of said retractor, wherein the cable is integrated into said retractor, said cable being drawable outwardly from said retractor, said cable being wrapped around said spool, said cable extending outwardly through said opening in said outer wall, said spool rotating in said first direction when said cable is drawn outwardly from said retractor, as taught by LaSala, as it would be a simple substitution of one known prior art retraction mechanism for another, which is known to allow positioning a massage ball onto a user’s back.  See MPEP 2143(I)(B).
The now-modified Miles’s device does not disclose said ball being comprised of a resiliently compressible material wherein said ball is configured to enhance comfort for the user.
However, Angell teaches a massage ball assembly, wherein the massage ball assembly includes a ball (50) (pliable body) (wherein said ball (50) is comprised of a resiliently compressible material (pliable material such as plastics, natural and synthetic rubbers and elastomers, and rubber impregnated fabrics) (para [0021]) wherein said ball (50) is configured to enhance comfort for the user (ball (50) is configured to massage particular locations on the back of the user (para [0025]), and therefore pliable ball (50) can enhance comfort of the user in order to provide a pliable (as opposed to a hard) surface for a user to press on).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the balls of modified Miles by forming the ball of a resiliently compressible material wherein said ball is configured to enhance comfort for the user as taught by Angell in order to provide a pliable surface for massaging particular locations on the back of the user (Angell, para [0025]).
Regarding claim 8, modified Miles discloses a massage ball assembly.
Modified Miles does not disclose a suction cup being compressible against a support surface wherein said suction cup is configured to suctionally engage the support surface, said suction cup being disposed on said outer wall of said retractor thereby facilitating said ball to be suspended from said suction cup.
However, Angell in fig 3 teaches a massage ball assembly including an attachment device, wherein the attachment device is suction cup (70) being compressible against a support surface (flat surface) wherein said suction cup (70) is configured to suctionally engage the support surface (para [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Miles by providing a suction cup being compressible against a support surface wherein said suction cup is configured to suctionally engage the support surface as taught by Angell in order to allow the device to be attached to a flat surface, such as the surface of a hot tub (Angell, para [0023]).  The now-modified Miles’s device discloses said suction cup being disposed on said outer wall of said retractor thereby facilitating said ball to be suspended from said suction cup, as, at shown in fig 3 of Angell, the suction cup is disposed on a proximal end of the device, and as shown in fig 1 of Miles, the retractor is disposed on a proximal end of the device, and therefore said suction cup is disposed on said outer wall of the retractor as they are both disposed on the same end of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Seng et al (2016/0317376) discloses a device using a suction cup and retractor to secure an article, Sims (706,697) and Kremizis (7,195,413) disclose devices to position an article using a retractor, and Fallstitch (2013/0123676), Burrell (2018/0000684), and Alexander (2019/0335905) discloses massage devices including a ball configured to be suspended from a support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785